 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   KEVIN DAVIS,
                                                          Case No.: 2:17-cv-02795-RFB-VCF
11          Plaintiff(s),
                                                                         Order
12   v.
                                                                     [Docket No. 55]
13   OCEAN SPRAY CRANBERRIES, INC., et
     al.,
14
            Defendant(s).
15
16         Pending before the Court is the parties’ stipulation for Defendant Ocean Spray Cranberries,
17 Inc’s representative, Anna Mezzano, to appear telephonically at the Early Neutral Evaluation
18 (“ENE”) on December 19, 2018. Docket No. 55. For good cause shown, the Court GRANTS the
19 stipulation. Ms. Mezzano shall appear telephonically for the entirety of the ENE session.
20         IT IS SO ORDERED.
21         Dated: December 7, 2018
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28

                                                    1
